Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

FOR

 

DOUGLAS G. BORROR

 

This Agreement is entered into this 1st day of July, 2004, by and between
Dominion Homes, Inc. (hereinafter called the “Company”) and Douglas G. Borror
(hereinafter called the “Executive”).

 

WHEREAS, the Company’s records reflect that the Executive has been employed by
the Company since 1984, and currently serves as its Chief Executive Officer
(“CEO”); and

 

WHEREAS, the Executive desires to continue his employment with the Company and
to continue to serve the Company as its CEO under the terms of this Agreement;
and

 

WHEREAS, the Company desires to continue to retain the services of the Executive
as its CEO under the terms of this Agreement; and

 

NOW, THEREFORE, and in consideration of the mutual covenants herein contained
and other valuable consideration, the receipt and adequacy of which is agreed to
by the parties, the Company and the Executive hereby mutually agree as follows:

 

1. Employment and Duties. The Company hereby continues to employ the Executive,
and the Executive hereby accepts continued employment with the Company upon the
terms and conditions hereinafter set forth. The Executive shall continue to
serve the Company as its CEO. In such capacity, the Executive shall have all
powers, duties, and obligations as are normally associated with such position.
The Executive shall further perform such other duties related to the business of
the Company as may from time to time be reasonably requested of him by either
the Company’s Board of Directors (the “Board”) or any committee thereof,
including the Compensation Committee of the Board (the “Committee”). The
Executive shall devote all of his skills, time, and attention solely and
exclusively to said position and in furtherance of the business and interests of
the Company. The Executive shall not directly or indirectly render any services
of a business, commercial or professional nature to any person or organization
without the prior written consent of the Committee (which will not be
unreasonably withheld or delayed); provided, however, that the Executive shall
not be precluded from participation in professional, community, civic,
charitable or similar activities which do not unreasonably interfere with his
responsibilities to the Company.

 

2. Term of Employment. This Agreement shall be effective upon execution by both
parties and approval by the Board. The term of employment shall begin, or be
deemed to have begun, on July 1, 2004 (the “Effective Date”). It shall continue
through the five-year period ending on the day before the fifth anniversary date
of the Effective Date, subject, however, to prior termination or to extension,
as herein provided.



--------------------------------------------------------------------------------

3. Compensation. For such services, the Executive shall receive an initial
annual base salary of Six Hundred Fifty Thousand Dollars ($650,000.00), which
may be increased, but not decreased without the Executive’s written consent, by
the Committee during the term of this Agreement. In the event that the Committee
increases the Executive’s initial base salary, the amount of the initial base
salary, together with any increase(s), shall be his base salary. Said base
salary shall be payable in equal installments in accordance with the Company’s
regular payroll practices. In addition, the Executive shall be included in the
Dominion Homes, Inc. 2002 Incentive Growth Plan, as may be amended, from time to
time (the “Incentive Plan”).

 

4. Fringe Benefits.

 

a. General Benefits. The Company shall provide the Executive with all health and
life insurance coverages, sick leave and disability programs, tax-qualified
retirement plans, stock option plans, paid holidays and vacations, perquisites,
and such other fringe benefits of employment as the Company may provide from
time to time to actively employed senior executives of the Company. The Company
shall further provide the Executive with the opportunity to participate in the
Company’s Supplemental Executive Retirement Plan, in such manner and at such
level as the Company shall determine, and in accordance with the terms of a
separate agreement between the Company and the Executive. Notwithstanding any
provision contained in this Agreement, the Company may discontinue or terminate
at any time any employee benefit plan, policy or program, now existing or
hereafter adopted, to the extent permitted by the terms of such plan, policy or
program and shall not be required to compensate the Executive for such
discontinuance or termination.

 

b. Specific Benefits. In addition to the general fringe benefits to be provided
to the Executive pursuant to the preceding subparagraph of this Paragraph 4, the
Company shall provide the following specific fringe benefits to the Executive:

 

i. A minimum of four (4) weeks of paid vacation per year;

 

ii. Access to the Company’s aircraft pursuant to the terms and conditions of the
Company’s Airplane Travel and Expense Policy;

 

iii. Payment of dues and reimbursement of reasonable expenses (including meeting
and travel expenses) related to the Executive’s membership in the Young
President’s Organization (or any similar organization);

 

iv. Payment of all fees and dues related to the Executive’s membership in two
country (golf) clubs of his choice and the business and social clubs in which he
is currently a member;

 

v. Payment of a monthly automobile allowance, in accordance with the existing
policies and procedures of the Company;

 

2



--------------------------------------------------------------------------------

vi. Reimbursement of all reasonable travel, entertainment and miscellaneous
expenses incurred in connection with the performance of his business activities
under this Agreement, in accordance with the existing policies and procedures of
the Company pertaining to reimbursement of expenses to senior executives; and

 

vii. Reimbursement of reasonable expenses related to Executive’s service on the
Board of Trustees of The Ohio State University, which are not otherwise
reimbursed by the University.

 

5. Extension of Term of Agreement. The Company and the Executive agree that the
Board shall review the Executive’s performance with the intent that, if the
Executive’s performance so warrants, the Board may extend the term of this
Agreement for additional time periods to be determined in the discretion of the
Board. By March 31, 2009 or, in the event that this Agreement is extended as
provided for in this paragraph 5, within ninety (90) days preceding the end of
any extension period, the Board shall notify the Executive of its decision
whether to grant an extension of this Agreement for an additional time period.
In the event that the Board fails to notify the Executive, on or before the date
described in the preceding sentence, of the extension of the term of this
Agreement, the term of this Agreement shall automatically be extended for an
additional one-year period. The first day of any extension shall be deemed the
Effective Date for the Agreement, as extended. Each extension of this Agreement
will be treated as a new Agreement and will supercede all prior employment
contracts.

 

6. Termination of Employment.

 

a. Termination of Employment Other Than by Executive. The Executive’s employment
hereunder may be terminated by the Company. However, the Company shall be deemed
to have terminated the employment for “Cause” only upon a determination by the
Board of any of the following:

 

i. any unauthorized (without the approval of the Board or the Committee)
material disclosure by the Executive of the Company’s business practices or
accounts to a competitor;

 

ii. willful and wrongful misappropriation by the Executive of funds, property,
or rights of the Company;

 

iii. willful and wrongful destruction of business records or other property of
the Company by the Executive;

 

iv. conviction of the Executive of a felony involving knowing, willful or
reckless misconduct or, as the result of a plea bargain, conviction of the
Executive of a misdemeanor; provided, the Executive was originally charged
(prior to the plea bargain) with a felony involving knowing, willful or reckless
misconduct;

 

3



--------------------------------------------------------------------------------

v. gross and willful misconduct by the Executive which results in material
financial damage to the Company or material damage to the Company’s reputation;
or

 

vi. the Executive’s material breach of, or inability to perform his obligations
under, this Agreement other than by reason of Disability (as defined herein).

 

b. Termination of Employment by Executive. The Executive may terminate his
employment at any time. However, he shall be deemed to have terminated his
employment for “Good Reason” only if he terminates his employment by giving
Notice of Termination pursuant to Paragraphs 6(d) and 6(e)(iii) within ninety
(90) days after the occurrence of any of the following events (provided the
Company does not cure such event within ten (10) days following its receipt of
the Executive’s Notice of Termination):

 

i. the Executive’s base salary is reduced for any reason other than in
connection with the termination of his employment;

 

ii. for any reason other than in connection with the termination of the
Executive’s employment, the Company either (A) materially reduces any fringe
benefit provided to the Executive under Paragraph 4(a) below the rate of such
fringe benefit provided generally to other actively employed senior executives
of the Company, or (B) materially reduces any fringe benefit provided to the
Executive under Paragraph 4(b), unless the Company agrees to fully compensate
the Executive for any such material reduction of any general or specific fringe
benefit, either through an adjustment to another fringe benefit or otherwise;

 

iii. without his consent, the Company permanently assigns the Executive to
duties that are materially inconsistent in any respect with his positions
(including, without limitation, his status, office, and title), authority,
duties or responsibilities as set forth by Paragraph 1, (but excluding any other
duties related to the business of the Company reasonably requested of him by the
Board) or takes any other action that results in a permanent and material
diminution in such positions, authority, duties, or responsibilities;

 

iv. the Board fails to extend the term of this Agreement pursuant to the
provisions of Paragraph 5; or

 

v. the Company otherwise materially breaches, or is unable to perform its
obligations under this Agreement.

 

c. Termination of Employment Upon Death or Disability of the Executive. The
Executive’s employment hereunder shall terminate upon his death, and may

 

4



--------------------------------------------------------------------------------

be terminated by the Company in the event of his Disability. For purposes of
this Agreement, “Disability” means the inability of the Executive due to
physical or mental illness, accident, or otherwise, to perform his duties for
the period of time during which benefits are payable to the Executive under the
Company’s Short-Term Disability Plan, as determined by an independent physician
selected by the Company and reasonably acceptable to the Executive (or his legal
representative), provided that the Executive does not return to work on a
substantially full-time basis within thirty (30) days after Notice of
Termination is given by the Company pursuant to the provisions of Paragraphs
6(d) and 6(e)(ii).

 

d. Notice of Termination. Any termination of the Executive’s employment by the
Company hereunder, or by the Executive other than termination upon the
Executive’s death, shall be communicated by written Notice of Termination to the
other party. For purposes of this Agreement, a “Notice of Termination” means a
notice that shall indicate the specific termination provision in this Agreement
relied upon, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

 

e. Date of Termination. “Date of Termination” means:

 

i. If the Executive’s employment is terminated by his death, the date of his
death.

 

ii. If the Executive’s employment is terminated by the Company as a result of
Disability pursuant to Paragraph 6(c), the date that is thirty (30) days after
Notice of Termination is given, which will be deemed to have been given
coincident with expiration of benefits under the Company’s Short-Term Disability
Plan; provided the Executive shall not have returned to the performance of his
duties on a full-time basis during such thirty- (30-) day period.

 

iii. If the Executive terminates his employment for Good Reason pursuant to
Paragraph 6(b), the date that is ten (10) days after Notice of Termination is
given (provided that the Company does not cure such event during that ten- (10-)
day period).

 

iv. If the Executive terminates his employment other than for Good Reason, the
date that is two (2) weeks after Notice of Termination is given; provided, in
the sole discretion of the Company, such date may be any earlier date after
Notice of Termination is given.

 

v. If the Executive’s employment is terminated by the Company either for Cause
pursuant to Paragraph 6(a) or other than for Cause, or if the Executive
terminates his employment under Paragraph 8(b), the date on which the Notice of
Termination is given.

 

5



--------------------------------------------------------------------------------

7. Amounts Payable Upon Termination of Employment or During Disability.

 

a. Death. Subject to Paragraph 8, if the Executive’s employment is terminated by
his death, the Executive’s beneficiary (as designated by the Executive in
writing with the Company prior to his death) shall be entitled to the following
payments and benefits: (i) any base salary that is accrued but unpaid, any
vacation that is accrued but unused, and any business expenses that are
unreimbursed – all, as of the Date of Termination; (ii) an award under the
Incentive Plan which is equal to the target bonus, whether or not earned, as
specified in the Notice of Eligibility and Participation Agreement between the
Executive and the Company for the year in which the termination occurs (the
“Target Bonus”); (iii) any benefit following termination of employment for which
he may be eligible under the terms of the fringe benefit plans, policies and
programs described in Paragraph 4; and (iv) any other rights and benefits (if
any) provided under plans and programs of the Company, determined in accordance
with the applicable terms and provisions of such plans and programs. In the
absence of a beneficiary designation by the Executive, or, if the Executive’s
designated beneficiary does not survive the Executive, benefits described in
this Paragraph 7(a) shall be paid to the Executive’s estate.

 

b. Disability.

 

i. During any period that the Executive fails to perform his duties hereunder as
a result of a Disability (“Disability Period”), the Executive shall continue to
receive his base salary at the rate then in effect for such period until his
employment is terminated pursuant to Paragraph 6(c); provided, however, that
payments of base salary so made to the Executive shall be reduced by the sum of
the amounts, if any, that were payable to the Executive at or before the time of
any such salary payment under any disability benefit plan or plans of the
Company and that were not previously applied to reduce any payment of base
salary.

 

ii. Subject to Paragraph 8, upon his termination of employment because of
Disability, as described in Paragraph 6(c), the Executive shall be entitled to
the following payments and benefits (A) any base salary that is accrued but
unpaid, any vacation that is accrued but unused, and any business expenses that
are unreimbursed — all, as of the Date of Termination; (B) the Target Bonus; (C)
any benefit following termination of employment for which he may be eligible
under the terms of the fringe benefit plans, policies and programs described in
Paragraph 4; and (D) any other rights and benefits (if any) provided under plans
and programs of the Company, determined in accordance with the applicable terms
and provisions of such plans and programs. In the event of the Executive’s death
prior to the time that all payments described in this Paragraph 7(b)(ii) have
been completed, such payments and benefits shall be paid to the Executive’s
beneficiary [as designated pursuant to Paragraph 7(a)], or, in the absence of a
beneficiary designation or if the designated beneficiary does not survive the
Executive, to the Executive’s estate.

 

6



--------------------------------------------------------------------------------

c. Termination by Company Without Cause, or Termination by Executive for Good
Reason. In the event that the Company terminates the Executive’s employment
without Cause or the Executive terminates his employment for Good Reason before
the expiration of the term of this Agreement, including any extension thereof,
subject to the provisions of Paragraph 8(b), the Executive shall be entitled to
the amount provided in Paragraph 10 and to the following payments and benefits:

 

i. (A) any base salary that is accrued but unpaid, any vacation that is accrued
but unused, and any business expenses that are unreimbursed – all, as of the
Date of Termination; (B) the Target Bonus; (C) any benefit following termination
of employment for which he may be eligible under the terms of the fringe benefit
plans, policies and programs described in Paragraph 4; and (D) any other rights
and benefits (if any) provided under plans and programs of the Company,
determined in accordance with the applicable terms and provisions of such plans
and programs.

 

ii. An amount equal to the greater of (A) two (2) and (B) the number of years
(and fractions of years) remaining on the term of the Agreement multiplied by
the greater of (C) the amount of the award paid to the Executive under the
Incentive Plan for the last full year preceding the Executive’s termination of
employment and (D) the average of the amount of the award paid to the Executive
under the Incentive Plan for the three years prior to Executive’s termination of
employment, payable in equal monthly installments during the twenty-four (24)
month period following the Date of Termination.

 

iii. Continuation for the Executive and his family (provided the Executive had
family coverage on the Date of Termination) under the Company’s group health
plan for a period of twenty-four (24) months after the Date of Termination;
provided, that, if the Company is prohibited from the continuation of the
Executive’s (and, if applicable, his family’s) coverage under its group health
plan for any portion of such twenty-four (24) month period, the Company shall
pay to the Executive an amount necessary for the Executive (and, if applicable,
his family) to obtain an individual health insurance policy that will provide
coverage for the remainder of the twenty-four (24) month period that is
substantially similar to the coverage provided under the Company’s group health
plan.

 

In the event of the Executive’s death prior to the time that all payments
described in this Paragraph 7(c) have been completed, such payments and benefits
shall be paid to the Executive’s beneficiary [as designated pursuant to
Paragraph 7(a)], or, in the absence of a beneficiary designation or if the
designated beneficiary does not survive the Executive, to the Executive’s
estate.

 

7



--------------------------------------------------------------------------------

d. Termination by Executive Other Than for Good Reason, or Termination by
Company for Cause. In the event that the Executive terminates his employment
other than for Good Reason or the Company terminates his employment for Cause,
the Executive shall not be entitled to any compensation except as set forth
below:

 

i. Any base salary (but not incentive compensation) that is accrued but unpaid,
any vacation that is accrued but unused, and any business expenses that are
unreimbursed — all, as of the Date of Termination.

 

ii. Any other rights and benefits (if any) provided under plans and programs of
the Company (excluding the Incentive Plan), determined in accordance with the
applicable terms and provisions of such plans and programs.

 

In the event of the Executive’s death prior to the time that all payments
described in this Paragraph 7(d) have been completed, such payments and benefits
shall be paid to the Executive’s beneficiary [as designated pursuant to
Paragraph 7(a)], or, in the absence of a beneficiary designation or if the
designated beneficiary does not survive the Executive, to the Executive’s
estate.

 

e. No Duty to Mitigate Damages. After any Date of Termination, the Executive
shall have no obligation to seek other employment, but, subject to the
restrictions imposed by Paragraph 10, shall have the right to be otherwise
employed, and any compensation of any type whatsoever received by the Executive
in connection with such employment shall not be offset by the Company against
any of the obligations of the Company under this Agreement.

 

8. Change In Control.

 

a. Occurrence of Change in Control. Upon the occurrence of a “change in control”
as defined in the Dominion Homes, Inc. Supplemental Executive Retirement Plan,
the Dominion Homes, Inc. 2002 Incentive Growth Plan and the Dominion Homes, Inc.
2003 Stock Option and Incentive Equity Plan and any other plans or programs
maintained by the Company and which also include change in control provisions
(“Plans”), the Executive will be entitled to the benefits conferred by those
Plans on account of a change in control. Immediately upon the occurrence of a
“Change in Control” as defined herein and subject to Paragraphs 8(b) and 10 and
the other provisions of this Agreement, the Executive shall be entitled to the
amounts described in Paragraphs 8(b) and 10. For purposes of Paragraph 8(b), the
term “Change in Control” shall mean (i) the replacement of a majority of the
Board of Directors of the Company who

 

8



--------------------------------------------------------------------------------

constituted the Board of Directors on the date of this Agreement for any reason
other than death or disability, and such replacement shall not have been
approved by the Board of Directors of the Company (or as changed over time with
the approval of the Board of Directors of the Company); or (ii) a Person or
Persons (other than any of the Borror Group) acting in concert, shall, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases, exercise of the stock pledge, have acquired equity
securities of the Company representing more than 29% of the combined voting
power of the outstanding securities of the Company having the right to vote in
the election of directors from the owners as of the date hereof; or (iii) the
failure of the Borror Group at any time to have (on a fully diluted basis)
ownership of 30% of the outstanding equity securities of the Company. For
purposes of this definition, “Borror Group” means any corporation, partnership,
entity or trust in respect of which Donald A. Borror and/or his lineal
descendants directly or indirectly exercise voting control and have a majority
of the beneficial interests thereof; any individual shareholder of BRC
Properties, Inc. as of the date of this Agreement; any lineal descendant of
Donald A. Borror or any combination thereof.

 

b. Termination of Employment. If the Executive’s employment was involuntarily
terminated by the Company without Cause within 180 consecutive calendar days
before the occurrence of a Change in Control or the Executive voluntarily
terminated his employment for Good Reason within 180 consecutive calendar days
before the occurrence of a Change in Control, the Executive will be entitled to
the benefits described in this subparagraph 8(b), reduced by any amounts to
which he was otherwise entitled under this Agreement on account of his earlier
termination of employment. Upon the occurrence of a Change in Control and
assuming that the Executive is then employed and is not then Disabled [as
defined in Paragraph 6(e)(ii)], the Executive may, at any time within ten (10)
days of the Change in Control, elect to terminate his employment with the
Company by giving Notice of Termination pursuant to Paragraphs 6(d) and 6(e)(v).
In the event that the Executive elects to terminate his employment hereunder
within the period just described, the provisions of this Paragraph 8(b) shall be
applicable, instead of the provisions of Paragraphs 6(b) and 7 whether or not
the Executive or the Company has given a Notice of Termination during (or a
Notice of Termination that will be effective during) the same period on account
of any other event or condition described in Paragraph 6(b). If, during this
same ten (10) day period, the Company (or its successor after a Change in
Control) delivers a Notice of Termination to the Executive, the Executive will
be deemed to have terminated employment under this paragraph without the
requirement for any further action on his part and the Notice of Termination the
Company (or its successor after a Change in Control) will be void and of no
effect. Also, if the Executive dies before delivering a Notice of Termination
under this paragraph, his beneficiary [designated as provided in Paragraph 7(a)]
will be entitled only to those amounts described in Paragraph 7(a) but if the
Executive dies after delivering (or being deemed to have delivered) the Notice
of Termination

 

9



--------------------------------------------------------------------------------

described in this paragraph, his beneficiary [designated as provided in
Paragraph 7(a)] will be entitled to benefits due under this paragraph as if the
Executive had survived throughout the periods described below and calculated
without regard to the Executive’s death. To the extent that the provisions of
this Paragraph 8(b) are applicable, the Executive or his beneficiary [designated
as provided in Paragraph 7(a)] shall be entitled to the amount provided in
Paragraph 10 and to the following payments and benefits:

 

i. (A) any base salary that is accrued but unpaid, any vacation that is accrued
but unused, and any business expenses that are unreimbursed – all, as of the
Date of Termination; (B) the award under the Incentive Plan earned by the
Executive as of the Date of Termination, less any payment made under the
Incentive Plan pursuant to Paragraph 8(a), payable when the award would have
been paid had the Executive’s employment not terminated; (C) any benefit
following termination of employment for which he may be eligible under the terms
of the fringe benefit plans, policies and programs described in Paragraph 4; and
(D) any other rights and benefits (if any) provided under plans and programs of
the Company, determined in accordance with the applicable terms and provisions
of such plans and programs. The value of accrued but unused vacation will be
determined by dividing the Executive’s base salary by three hundred sixty five
(365) and multiplying that amount by the number of unused vacation days.

 

ii. An amount equal to three (3) times the Executive’s average annual award
under the Incentive Plan for the three (3) full years ending before the Date of
Termination, payable in equal monthly installments during the thirty-six (36)
month period following the Date of Termination.

 

iii. Continuation for the Executive and his family (provided the Executive had
family coverage on the Date of Termination) under the Company’s group health
plan for a period of thirty-six (36) months after the Date of Termination;
provided, that, if the Company is prohibited from the continuation of the
Executive’s (and, if applicable, his family’s) coverage under its group health
plan for any portion of such thirty-six (36) month period, the Company shall pay
to the Executive an amount necessary for the Executive (and, if applicable, his
family) to obtain an individual health insurance policy that will provide
coverage for the remainder of the thirty-six (36) month period that is
substantially similar to the coverage provided under the Company’s group health
plan.

 

iv. Continuation of the Executive’s participation, for a period of thirty-six
(36) months, in the fringe benefit plans, policies and programs described in
Paragraph 4; provided, the Executive will not continue to participate in any
plan, policy or program to the extent that such participation is prohibited
either by the specific provisions of such plan, policy or program or by
applicable law.

 

10



--------------------------------------------------------------------------------

c. Treatment of Taxes. If payments provided under this Agreement, when combined
with payments and benefits under all other plans and programs maintained by the
Company, constitute “excess” parachute payments as defined in Section 280G(b) of
the Code, the Company will pay additional amounts to the Executive equal to the
amount of any excise taxes imposed under Code §4999 plus any federal, state or
local income, employment, wage and other taxes due on that payment in an amount
sufficient to ensure that, after all applicable federal, state and local income,
employment, wage and other taxes (including taxes imposed under Code §4999) are
paid, the Executive will retain an amount equal to the amount he would have
retained had the payments not been excess parachute payments as defined in Code
§280G(b). The determination of whether a payment is an “excess” parachute
payment within the meaning of Code §280G(b) will made either by an independent
compensation consulting firm mutually selected by the Company and the Executive
or by the Company’s outside auditors or legal counsel.

 

d. Effect of Subsequent Tax Claim. The following procedures shall apply with
respect to any inquiries regarding the treatment of tax payments under this
Paragraph 8.

 

i. The Executive will notify the Company in writing of any claim by the Internal
Revenue Service or any other taxing authority relating to any additional “excise
taxes” arising under Code §4999 (“Excise Taxes”) [i.e., other than those
anticipated under Paragraph 8(c)] due with respect to payments under this
Agreement (“Tax Claim”). The Executive must give this notification to the
Company in writing as soon as practicable but no later than ten (10) business
days after receipt of the notice of any Tax Claim. Simultaneously, the Executive
will apprise the Company of the nature of the Tax Claim. The Executive agrees
not to pay any Tax Claim before the expiration of the 30-day period following
the date on which the Executive gives this notice to the Company (or any shorter
period ending on the date that any payment of taxes with respect to the Tax
Claim is due).

 

ii. If, before the expiration of the period described in the last sentence of
the preceding subparagraph, the Company notifies the Executive in writing that
it intends to contest the Tax Claim, the Executive will:

 

A. Give the Company any information it reasonably requests in writing that is
related to the Tax Claim;

 

11



--------------------------------------------------------------------------------

B. Take any action in connection with contesting the Tax Claim that the Company
reasonably requests in writing, including accepting legal representation with
respect to the Tax Claim by an attorney selected by the Company;

 

C. Cooperate with the Company in good faith to contest the Tax Claim
effectively; and

 

D. Permit the Company to participate in and to control any proceedings relating
to any Tax Claim.

 

iii. Upon receipt of the notice described in Paragraph 8(d)(i), the Company will
notify the Executive that it will either accede to or contest the Tax Claim. If
this notice is not given within 30 days of the receipt of the notice described
in Paragraph 8(d)(i), the Company will be deemed to have acceded to the Tax
Claim and will promptly pay to the Executive the amount specified in the Tax
Claim, along with an additional amount representing any federal, state and local
income, employment, wage and other taxes (including any associated excise tax
arising under Code §4999) and any interest and/or penalties due on this payment.

 

iv. If the Company decides to contest the Tax Claim, the Company and the
Executive agree that the Company will:

 

A. Assume control of all proceedings taken in connection with any contest
relating to the Tax Claim and, at the Company’s sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of any Tax Claim; and

 

B. Directly bear and pay all costs and expenses (including additional interest
and penalties) incurred in connection with any contest relating to a Tax Claim
and also will pay to the Executive an additional amount representing any
federal, state and local income, employment, wage and other taxes (including any
associated excise tax arising under Code §4999) and any interest and/or
penalties finally determined to be due.

 

v. The Executive agrees to notify the Company if and when the Executive consents
to the extension of the statute of limitations for any year for which a payment
is made under this Paragraph 8.

 

9. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any incentive, fringe
benefit, deferred compensation, or other plan or program provided by the Company
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may

 

12



--------------------------------------------------------------------------------

have under any other agreements with the Company. Amounts that are vested
benefits or that the Executive is otherwise entitled to receive under any plan
or program of the Company at or after the Date of Termination, shall be payable
in accordance with such plan or program.

 

10. Noncompetition Covenant. The Executive agrees that, during the term of this
Agreement, including any extension thereof, and (a) for a period of two (2)
years thereafter, if he receives payments under Paragraph 7(c) following his
termination of employment; and (b) for a period of three (3) years thereafter,
if he receives payments under Paragraph 8(b) following his termination of
employment, he shall not:

 

i. directly or indirectly, through any Affiliate (defined herein) or otherwise,
engage or invest in, own, manage, operate, finance, control, or participate in
the ownership, management, operation, financing, or control of, be employed by,
associated with, receive payments or benefits from or in any manner connected
with, lend Executive’s name or any similar name to, lend Executive’s credit to,
or render services or advice to, any homebuilding business in any geographical
area in which the Company and its Affiliates (defined herein) operate as of the
Date of Termination, including the Columbus, Ohio and Lexington and Louisville,
Kentucky metropolitan statistical areas (“Company Markets”); provided, however,
Executive may collectively purchase or otherwise acquire up to (but not more
than) one percent (1%) of the equity securities of any Person (defined herein)
engaged in the homebuilding business; provided that Executive, directly or
indirectly, through any Affiliate or otherwise, does not engage in the control,
management or supervision of such Person or otherwise participate in the
activities of such Person;

 

ii. directly or indirectly, through an Affiliate or otherwise, participate in
the construction or sale of homes by such Person in the Company Markets other
than by satisfying the criteria specified above; provided that Executive can
continue to engage in real estate sales and brokerage activities for which he is
licensed without violating this Agreement;

 

iii. directly or indirectly, through any Affiliate or otherwise, either for
himself or any other Person, engage or invest in, own, manage, operate, finance,
control or participate in the ownership, management, operation, financing or
control of, be employed by, associated with or in any manner connected with,
lend Executive’s name or any similar name to, lend Executive’s credit to, or
render services or advice to, any Person engaged in the single family or
condominium residential land acquisition business or single family or
condominium residential land development business, or both, in the Company
Markets, provided that notwithstanding anything herein to the contrary,
including but not limited to subparagraph (i):

 

A. Executive and any Affiliate may acquire real property for the purpose of
developing or completing the development of Residential Land (defined on Exhibit
A) and selling it to third parties, provided that the Company shall during the
term of this restrictive period have the right of first refusal to purchase such
real property pursuant to the Right of First Refusal Procedure described in
Exhibit A attached to the Agreement and incorporated into this Agreement by this
reference.

 

13



--------------------------------------------------------------------------------

B. Executive directly or indirectly through an Affiliate or otherwise may
acquire real property for any purpose other than for the purpose of developing
or completing the development of real property into residential subdivisions for
sale to third parties anywhere (including in the Company Markets) without
violating any provision of this Agreement; provided that in the event that
Executive, directly or indirectly, through an Affiliate or otherwise, later
determines during the term of this restrictive period that he intends to develop
or complete the development of such real property into single family or
condominium residential subdivisions for sale to third parties in the Company
Markets, then the Right of First Refusal Procedures described in Exhibit A shall
apply;

 

iv. directly or indirectly, through any Affiliate or otherwise, either for
himself or any other Person, (A) induce or attempt to induce any employee of the
Company or its Affiliates to leave the employ of the Company or its Affiliates,
(B) in any way interfere with the relationship between Company and its
Affiliates and any employee of the Company and its Affiliates or (C) induce or
attempt to induce any customer, supplier, licensee, or business relation of the
Company and its Affiliates to cease doing business with the Company and its
Affiliates, or in any way interfere with the relationship between any customer,
supplier, licensee, or business relation of the Company and its Affiliates;
provided that this prohibition shall not extend to employing or engaging (1) any
Person who contacts Executive on his or her own initiative without any direct or
indirect solicitation or encouragement from Executive (2) any Person whose
employment by the Company or its Affiliates is terminated by the Company after
the Date of Termination or (3) any Person who has been providing services to BRC
Properties, Inc., prior to the Date of Termination; and

 

v. disparage (A) the Company or its Affiliates, or any of their shareholders,
directors, officers, employees, or agents, and (B) any lawful actions taken by
any such Persons in connection with the Company’s business operations; provided
that Executive shall not be liable under this provision unless such conduct
shall have a material adverse effect on the Company.

 

In the event of a breach by Executive of any covenant set forth in this
Paragraph 10, the term of such covenant will be extended by the period of the
duration of such breach and such covenant shall survive any termination of this
Agreement but only for the limited period of such extension.

 

As used herein, the term “Affiliate” means BRC Properties, Inc. and any Person
which Executive, directly or indirectly, through an Affiliate or otherwise, owns
or controls or is under common control with such person or entity; and the term
“Person” shall mean an individual, corporation, partnership, association,
limited liability company, governmental entity, business trust, unincorporated
organization or other legal entity and the term.

 

14



--------------------------------------------------------------------------------

The restrictions on competition provided herein may be enforced by the Company
and/or any successor thereto, by an action to recover payments made under this
Agreement, an action for injunction, and/or an action for damages. The
provisions of this Paragraph 10 constitute an essential element of this
Agreement, without which the Company would not have entered into this Agreement.
Notwithstanding any other remedy available to the Company at law or at equity,
the parties hereto agree that the Company or any successor thereto, shall have
the right, at any and all times, to seek injunctive relief in order to enforce
the terms and conditions of this Paragraph 10.

 

If the scope of any restriction contained in this Paragraph 10 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

 

In exchange for the covenants and restrictions described in this Paragraph 10,
the Company will pay the Executive (A) if termination arises under Paragraph
7(c), payments equal to the greater of (y) twenty-four (24) months or (z) the
remainder of the term of this Agreement of the Executive’s base salary on the
Date or Termination or (B) if termination arises under Paragraph 8(b), three
hundred (300) percent of the Executive’s average annual base salary paid to him
over the three (3) fiscal years of the Company preceding the Date of
Termination. These amounts will be paid in equal monthly installments during the
twenty-four (24) or thirty-six (36) month period, whichever is appropriate,
following the Date of Termination.

 

11. Confidential Information. The Executive shall hold in a fiduciary capacity,
for the benefit of the Company, all secret or confidential information,
knowledge, and data relating to the Company, that shall have been obtained by
the Executive during his employment with the Company and that is not public
knowledge (other than by acts by the Executive or his representatives in
violation of this Agreement). During and after termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company, communicate or divulge any such information, knowledge,
or data to anyone other than the Company or those designated by it, unless the
communication of such information, knowledge or data is required pursuant to a
compulsory proceeding in which the Executive’s failure to provide such
information, knowledge, or data would subject the Executive to criminal or civil
sanctions and then only with prior notice to the Company.

 

The restrictions imposed on the release of information described in the
preceding paragraph may be enforced by the Company and/or any successor thereto,
by an action to recover payments made under this Agreement, an action for
injunction, and/or an action for damages. The provisions of this Paragraph 11
constitute an essential element of this Agreement, without which the Company
would not have entered into this Agreement. Notwithstanding any other remedy
available to the Company at law or at equity, the parties hereto agree that the
Company or any successor thereto, shall have the right, at any and all times, to
seek injunctive relief in order to enforce the terms and conditions of this
Paragraph 11.

 

If the scope of any restriction contained in this Paragraph 11 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction shall be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

 

15



--------------------------------------------------------------------------------

12. Intellectual Property. The Executive agrees to communicate to the Company,
promptly and fully, and to assign to the Company all intellectual property
developed or conceived solely by the Executive, or jointly with others, during
the term of his employment, which are within the scope of the Company’s
business, or which utilized Company materials or information. For purposes of
this Agreement, “intellectual property” means inventions, discoveries, business
or technical innovations, creative or professional work product, or works of
authorship. The Executive further agrees to execute all necessary papers and
otherwise to assist the Company, at the Company’s sole expense, to obtain
patents, copyrights or other legal protection as the Company deems fit. Any such
intellectual property is to be the property of the Company whether or not
patented, copyrighted or published.

 

13. Assignment and Survivorship of Benefits. The rights and obligations of the
Company under this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and assigns of the Company. If the Company shall at any
time be merged or consolidated into, or with, any other company, or if
substantially all of the assets of the Company are transferred to another
company, then the provisions of this Agreement shall be binding upon and inure
to the benefit of the company resulting from such merger or consolidation or to
which such assets have been transferred, and this provision shall apply in the
event of any subsequent merger, consolidation, or transfer.

 

14. Notices. Any notice given to either party to this Agreement shall be in
writing, and shall be deemed to have been given when delivered personally or
sent by certified mail, postage prepaid, return receipt requested, duly
addressed to the party concerned, at the address indicated below or to such
changed address as such party may subsequently give notice of:

 

If to the Company:    Dominion Homes, Inc.     

5000 Tuttle Crossing Blvd.

Dublin, Ohio 43016

    

Attn: Chairman, Compensation Committee

of Board of Directors

If to the Executive:   

Douglas G. Borror

5500 Dublin Road

Dublin, Ohio 43017

 

15. Indemnification. The Executive shall be indemnified by the Company, to the
extent provided in the case of officers under the Company’s Articles of
Incorporation or Regulations, to the maximum extent permitted under applicable
law. The Company shall use commercially reasonable efforts to continue its
Director and Officer Liability Insurance (“DOL Insurance”) under substantially
similar terms and in substantially similar amounts as in existence prior to the
termination of employment. The DOL Insurance shall be maintained for at least
seven (7) years from termination of employment and without limiting the
foregoing, the Executive shall not be excluded from coverage under such DOL
Insurance during such period.

 

16



--------------------------------------------------------------------------------

16. Taxes. Anything in this Agreement to the contrary notwithstanding, all
payments required to be made hereunder by the Company to the Executive shall be
subject to withholding of such amounts relating to taxes as the Company may
reasonably determine that it should withhold pursuant to any applicable law or
regulations. In lieu of withholding such amounts, in whole or in part, however,
the Company may, in its sole discretion, accept other provision for payment of
taxes, provided that it is satisfied that all requirements of the law affecting
its responsibilities to withhold such taxes have been satisfied.

 

17. Arbitration; Enforcement of Rights. Any controversy or claim arising out of,
or relating to this Agreement, or the breach thereof, except with respect to
Paragraphs 10, 11 and 12, shall be settled by arbitration in the city of
Columbus, Ohio, in accordance with the Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator or
arbitrators may be entered in any court having jurisdiction thereof.

 

All legal and other fees and expenses, including, without limitation, any
arbitration expenses, incurred by the Executive in connection with seeking in
good faith to obtain or enforce any right or benefit provided for in this
Agreement, or in otherwise pursuing any right or claim, shall be paid by the
Company, to the extent permitted by law, provided that the Executive is
successful in whole or in part as to such claims as the result of litigation,
arbitration, or settlement.

 

In the event that the Company refuses or otherwise fails to make a payment when
due and is ultimately decided that the Executive is entitled to such payment,
such payment shall be increased to reflect an interest equivalent for the period
of delay, compounded annually, equal to the prime or base lending rate used by
The Huntington National Bank, and in effect as of the date the payment was first
due.

 

18. Governing Law/Captions/Severance. This Agreement shall be construed in
accordance with, and pursuant to, the laws of the State of Ohio. The captions of
this Agreement shall not be part of the provisions hereof, and shall have no
force or effect. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Except as otherwise specifically provided in this paragraph,
the failure of either party to insist in any instance on the strict performance
of any provision of this Agreement or to exercise any right hereunder shall not
constitute a waiver of such provision or right in any other instance.

 

19. Entire Agreement/Amendment. This instrument contains the entire agreement of
the parties relating to the subject matter hereof, and the parties have made no
agreement, representations, or warranties relating to the subject matter of this
Agreement that are not set forth herein. This Agreement may be amended at any
time by written agreement of both parties, but it shall not be amended by oral
agreement.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

DOMINION HOMES, INC. By:  

/s/ Robert A. Meyer, Jr.

--------------------------------------------------------------------------------

Its:  

Senior Vice President and General Counsel

--------------------------------------------------------------------------------

/s/ Douglas G. Borror

--------------------------------------------------------------------------------

Douglas G. Borror

 

18



--------------------------------------------------------------------------------

EXHIBIT A

 

RIGHTS WITH RESPECT TO RESIDENTIAL LAND

 

Attached to and being a part of the Employment Agreement (the “Agreement”), to
be effective as of July 1, 2004, by and between the Company and the Executive.

 

1. Incorporation of Defined Terms. Capitalized terms used but not defined in
this Exhibit shall have the meanings given them in the Agreement.

 

2. Right of First Refusal/Initial Pricing. Subject to the terms and conditions
of the Agreement, and in addition to any Supplemental Right of First Refusal
(defined in Section 5 below), Executive and his Affiliates, including BRC
Properties, Inc. (collectively, the “Developer”), hereby grant to the Company
the initial right of first refusal (the “Initial Right of First Refusal”) to
purchase all of the Residential Land (defined below) located in Company Markets.
“Residential Land” is any property that is to be developed in connection with a
single family or condominium residential use during the Restrictive Period and
that is owned or controlled now or from time to time by the Developer during the
Restricted Period. Provided that the Developer is desirous of selling more than
an immaterial portion of any Residential Land, then when Developer is able to
establish a price for such Residential Land, Developer shall provide written
notice (a “RFR Offer”) to the Company setting forth the price and other terms
for the sale of such Residential Land, which notice shall include information
concerning the RFR Offer submitted by Developer in the form attached hereto (the
“RFR Offer Information Form”). The price for such Residential Land shall be
payable in cash at the closing or at the time of any subsequent take downs if
there are multiple closings. All of the blank spaces on a RFR Offer Information
Form that are applicable shall be completed prior to the submittal of the RFR
Offer to the Company.

 

3. Procedure for Initial Right of First Refusal. The Company shall have a period
of fifteen (15) days after receipt of a RFR Offer (the “Inspection Period”) in
which to: (i) inspect the Residential Land (as provided in Section 4 below)
which is the subject of such RFR Offer and (ii) elect to exercise their Initial
Right of First Refusal and accept such RFR Offer in its entirety with respect to
the Residential Land described in such RFR Offer by written notice to Developer
(a “RFR Acceptance Notice”). In the event that the Company shall have failed to
give Developer a RFR Acceptance Notice prior to the expiration of applicable
Inspection Period, then the Company shall be deemed conclusively to have
declined to exercise its Initial Right of First Refusal to purchase the
Residential Land described in such RFR Offer, and Developer shall be free to
sell the Residential Land described in such RFR Offer to any Person, subject to
the Company’s right to any Supplemental Right of First Refusal. In the event the
Company gives a RFR Acceptance Notice prior to the expiration of the applicable
Inspection Period, then Developer and the Company shall promptly and in good
faith negotiate and execute a mutually agreed upon lot purchase agreement or
tract purchase agreement in accordance with customary terms and conditions (a
“Purchase Agreement”) for purchase of the Residential Land described in such RFR
Offer. If Developer and the Company have not executed a Purchase Agreement
within fifteen (15) days of the date upon which Developer receives a RFR
Acceptance Notice with respect to the Residential Land referred to in such RFR
Offer, then the Company shall be deemed to have declined the Initial Right of
First Refusal.

 

19



--------------------------------------------------------------------------------

4. Inspection. Upon written request of the Company after submittal of the RFR
Offer and subject to any restrictions applicable to Developer under any
nondisclosure, confidentiality or other agreement between Developer and the
owner of the subject Residential Land, Developer shall furnish or cause to have
furnished to the Company copies of the following to the extent in Developer’s
possession or within Developer’s reasonable control: (i) any existing survey of
the subject Residential Land; (ii) if the subject Residential Land has not been
acquired by Developer and Developer does not expect to acquire such Residential
Land prior to the sale of Developer’s rights to acquire such Residential Land,
the underlying Purchase and Sale Agreement under which the Developer may acquire
the subject Residential Land, provided the name of the selling party may be
redacted until the Company exercises its Initial Right of First Refusal or a
Supplemental Right of First Refusal with respect to the subject Residential
Land; (iii) Developer’s existing title commitment or title policy concerning the
subject Residential Land, if any; (iv) environmental assessment reports
concerning the subject Residential Land, if any; and (v) and any other due
diligence information reasonably requested by the Company relating to the
subject Residential Land. During the Inspection Period and with respect to the
subject Residential Land that is owned by Developer, the Company and its
officers, employees, consultants, attorneys and other authorized representatives
(collectively “Designees”) shall have the right to reasonable access to the
subject Residential Land, with reasonable prior notice to Developer and, at
Developer’s election, with a representative of Developer on site, for the
purpose of inspecting the subject Residential Land, taking soil samples,
conducting a standard “Phase I” environmental assessment and otherwise
conducting their due diligence review of the subject Residential Land. With
respect to Residential Land not owned by Developer, Developer shall exercise its
commercially reasonable efforts to obtain a right of access for the Designees to
such Residential Land in order for such Designees to conduct their due diligence
activities. Developer shall cooperate with and assist the Company in making such
inspections and reviews of the subject Residential Land.

 

5. Supplemental Right of First Refusal. In the event the Company declines or is
deemed to have declined to exercise the Initial Right of First Refusal with
respect to the Residential Land described in a RFR Offer, Developer shall be
permitted to market and sell, or otherwise dispose of, the Residential Land
described in such RFR Offer and specified in the RFR Offer Information Form to
Persons other than the Company on the same terms and conditions or substantially
similar terms and conditions as set forth in such RFR Offer and RFR Offer
Information Form, subject only to the following provisions.

 

(a) If a Changed Offer Event (defined below) shall occur with respect to any
Residential Land which was the subject of a RFR Offer which was declined or
deemed declined by the Company, then Developer shall provide written notice (a
“Changed Offer Event Notice”) to the Company setting forth the terms and
conditions of such Changed Offer Event, which notice shall include a completed
RFR Offer Information Form with respect to such Changed Offer Event. Thereafter,
the Company shall have the right of first refusal (a “Supplemental Right of
First Refusal”) to acquire the Residential Land

 

20



--------------------------------------------------------------------------------

which is described in Changed Offer Event Notice in accordance with the terms of
such RFR Offer Information Form by written notice (a “Supplemental RFR
Acceptance Notice”) to Developer given within four (4) Business Days (the
“Supplemental Acceptance Period”) after receiving such Change Offer Event Notice
from Developer; provided that the Supplemental Acceptance Period shall be
fifteen (15) days if the Changed Offer Event Notice includes any Residential
Land not included in the initial RFR Offer. In the event that the Company shall
have failed to give Developer a Supplemental RFR Acceptance Notice prior to the
expiration of said Supplemental Acceptance Period, then the Company shall be
deemed conclusively to have declined to exercise their Supplemental Right of
First Refusal to purchase the Residential Land described in such Changed Offer
Event Notice, and Developer shall be free to sell such Residential Land
described in such Changed Offer Event Notice in accordance in all material
respects with the terms and conditions described in the Changed Offer Event
Notice. In the event the Company gives a Supplemental RFR Acceptance Notice
prior to the expiration of the applicable Supplemental Acceptance Period, then
Developer and the Company shall promptly negotiate and execute a mutually agreed
upon Purchase Agreement for purchase of such Residential Land in such Changed
Offer Event Notice in accordance with the terms and conditions specified
therein. In the event such Purchase Agreement shall not be executed within ten
(10) days of Developer’s receipt of the Supplemental RFR Acceptance Notice, then
Developer shall have the right to sell the portion of the Residential Land
described in such Changed Offer Event Notice on material terms and conditions no
more favorable to the buyer than those set forth in the last draft of the
Purchase Agreement provided by either party to the other. As used herein, a
“Changed Offer Event” means and includes: (A) the receipt by Developer of a bona
fide offer from a third party, which Developer desires to accept, to acquire all
or any portion of the applicable Residential Land on material terms or
conditions more favorable in any material respect to the third party from the
material terms or conditions set forth in a RFR Offer with respect to such
Residential Land or in the final version of the Purchase Agreement exchanged by
the parties during a failed negotiation of the Purchase Agreement with respect
to the initial RFR Notice pursuant to Section 3; or (B) any of the following
changes are made by Developer to the terms of a RFR Offer which shall have been
previously declined or deemed declined by the Company: (1) the price for the
subject Residential Land is reduced by more than five percent (5%) in the
aggregate, (2) the number of lots or parcels comprising such Residential Land is
increased or decreased by more than five percent (5%), (3) the size, density or
location of the lots, parcels or common areas comprising such Residential Land
is materially changed, (4) the schedule for the delivery or the closing of the
purchase of such Residential Land or any portion thereof is materially changed
to the benefit of the buyer, or (5) the composition of the lots, parcels or
common areas, or all of them, offered to a single purchaser or pursuant to a
single purchase and sale agreement is materially changed; provided, however,
that the sale by Developer of fewer lots on the subject Residential Land than
the number of lots on the subject Residential Land originally offered to the
Company in an Initial Right of First Refusal shall not, by itself, be a material
change for purposes of clauses (A) and (B) of this section, unless such a
subsequent sale has other terms or features that would qualify it as a Changed
Offer Event.

 

21



--------------------------------------------------------------------------------

(b) If the Company shall have declined or shall be deemed to have declined to
exercise a Supplemental Right of First Refusal in accordance with Subsection
5(a) above, and a Changed Offer Event subsequently occurs with respect to the
Residential Land that was the subject of such Supplemental Right of First
Refusal, then Developer shall be obligated to provide the Company with another
Supplemental Right of First Refusal unless, for so long as Developer is legally
bound by a written contract to sell the subject Residential Land to a third
party, the changes that would give rise to a Changed Offer Event are due to
unexpected requirements from a governmental agency or unexpected site
requirements.

 

22



--------------------------------------------------------------------------------

FORM OF RIGHT OF FIRST REFUSAL OFFER

 

1. Total number of lots:                     

 

2. Price per lot:                     

 

3. Schedule of takedowns:                      lots per month

 

4. Improvements reasonably anticipated completion date:                     

 

5. Covenants and restrictions:

 

  a. Minimum square foot of lot size:                      square feet

 

  b. Minimum square footage of house size:                      square feet

 

  c. Setbacks:      Rear:                     

 

   Side:                     

 

   Front:                     

 

  d. Initial annual assessment:                     

 

  e. Capital contribution:                     

 

23